DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the movement range of the manipulation stage” but does not explicitly recite that the manipulation stage has a movement range or that it has any movement (prior to this recitation – claim 1 later recites that the manipulation stage is capable of rotation about the claimed longitudinal axis). This rejection may be overcome by amending claim 1 to recite “a movement range of the manipulation stage”.
Claim 2 inherits the limitations of claim 1.
Claim 3 recites “the movement vector”, “the movement element plane”, and “the placement area plane”; there is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites “the moveable element plane”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6-9 inherit the limitations of claim 1.
Claim 10 recites “A method of changing a tilt angle of a holder located on the manipulation stage”. There is insufficient antecedent basis for the limitation “the manipulation stage”. While claim 10 later recites the device of claim 2, the recitation of “the manipulation stage” precedes this recitation and it is unclear whether or not this limitation refers to the manipulation stage referenced in claim 2. Similarly, it is unclear whether or not the holder recited in the preamble is the same as the adjustable sample holder of claim 2.
Examiner suggests the following amendment to the preamble of claim 10: “A method of changing a tilt angle of the adjustable sample holder of claim 2, the method including the steps of:”
Claim 10 recites the limitation “the fixation mechanism of the moveable element”. There is insufficient antecedent basis for this limitation in the claim since there is no recitation that the moveable element includes a fixation mechanism (claim 1 recites that the device itself comprises “a mechanism for fixing…” but does not recite a fixation mechanism associated with the moveable element).
Claim 10 recites “the moveable element plane” and “the manipulation stage plane”. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites “the ion beam” and “the electron beam”. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites “the plane of the manipulation stage area”. It is unclear whether or not this “area” is the same as the manipulation stage plane.
Claim 12 recites “an ion beam” and then later recites “an ion beam”. It is unclear whether or not these separate recitations refer to the same ion beam. Later, claim 12 recites “the ion beam”. It is unclear which of these ion beams is the claimed ion beam.
Claim 12 recites “the electron beam”. There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 inherit the limitations of claim 12.
Claim 15 recites “a focused ion beam”. It is unclear whether or not this focused ion beam is the same as either of the two ion beams recited in claim 12.
Claim 16 inherits the limitations of claim 12.
Claim 17 discloses “the first non-adjustable holder” and “the second adjustable holder”. It is unclear whether or not these are the same elements as “the non-adjustable sample holder” and “the adjustable sample holder” recited in claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not recite a claim upon which it .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-4 and 6-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 1, Hatakeyama et al. U.S. Patent No. 5,852,298 discloses a device with at least one adjustable sample holder comprising an adjustable sample holder 207 located inside a working chamber 240 on a placement area of a manipulation stage 120, wherein the adjustable holder comprises a moveable element 207 with a place for sample 203 placement (“The shaft member 206 protrudes out of the side surface of the pallet body 204 and is provided, at its tip, with a holding section 207 for holding a workpiece 203” [col. 13; lines 7-19]), a revolving shaft 206 having a longitudinal axis, at least one pillar (in body 204) adapted to support the shaft 206 (“The micro-pallet P has a cutout section 205 in pallet body 204 and a shaft member 206 spanning across the space of the cutout section 205 and supported by bearings (not shown)” [col. 13; lines 7-19]), the device further comprising a mechanism (formed by the gears 208, 218 cooperating with motor 211 via pulleys 215 and 216 and belt 217) for fixing the moveable element 207 comprising a crown 208 mounted on the shaft 206 and a counterpart 218 adapted to immobilize the shaft 206 in relation to the 
However, while Hatakeyama discloses that wherein in the moveable position of the moveable element the manipulation stage 120 is adapted for XY movement ([col. 13; lines 7-19]), allowing changing of the position of the placement area in relation to the moveable element (as illustrated in figure 11); Hatakeyama does not disclose that the manipulation stage allows rotation around the longitudinal axis of the shaft.
In figure 8, Hatakeyama illustrates a turntable base 125 which provides rotation of the apparatus A; however, this rotation is about an axis perpendicular to the longitudinal axis of the shaft. In figures 11-13, Hatakeyama illustrates a table base 138 which provides rotation of the apparatus A about an axis parallel to the longitudinal axis of the shaft; however, it does not provide rotation about the longitudinal axis of the shaft itself, as claimed.



The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device with an adjustable holder located on a placement area of a manipulation stage comprising a moveable element with a place for sample placement, and a revolving shaft having a longitudinal axis, wherein a mechanism is adapted to set the moveable element into a stationary position, in which a movement range of the manipulation stage is retained, and into a moveable position, in which the adjustable holder has at least one degree of freedom, and the manipulation stage is adapted for rotation around the longitudinal axis of the shaft.

Regarding dependent claims 2-17; these claims would be allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881